DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10688350. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a third tier does not render the claims patentably distinct. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient. Additionally relative changes in size and shape have been found to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While figs. 3-8 appear to be directed to a hollow driver, such concave and convex radius are not disclosed with respect to a hybrid and iron.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, ln. 12, a direction “opposite the first tier” is indefinite as the relative direction or position has no clear point of relativity.  Here the relationship and position of the second tier to the first tier cannot be clearly determined. Likewise the “opposite the first tier” conveys no clear definite structural relationship which one can draw the tiers with respect to one another.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12, and 13 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tateno et al. 7,435,191.
 	Claim 1 calls for a convex “first arcuate surface” and a “second arcuate” surface on the first tier transition. The specification appears to discuss this feature in terms of a “radius” and sets forth a “second arcuate surface 422” in fig. 4.  While it does not discuss their relative directions or use the terms “concave” or “convex” in the disclosure the second to last recitation in claim 1 appears to be attempting to define the shape of the transition region as an reverse “S” shape as shown by 420 and 422 of fig. 4.  
	As to claims 1 and 6, Tateno shows the well-known elements of a club recited in the claim (not labeled) and the elements of the transition regions that are labeled as follows; 

    PNG
    media_image1.png
    520
    567
    media_image1.png
    Greyscale

	Claims 2 and 3 contrastingly recite respectively that the relative lengths of the first to second tier lengths are equal and that the first tier is longer. Since the beginning and end of the second tier is subjective as well as the location of what can be described as the “second tier transition region”, one can selectively interpret it to be any length to meet the limitations of the claims that such are relatively either equal or not.  Hence, the claim does not distinguish over the broadest reasonable interpretation of the applied art. 
	As to claim 4, 16d is considered an internal weight pad. Where the first tier is 1-5mm (col. 3, 37) and the weight is the same (ln. 59) both relative scenarios recited in the claims is considered inherently recited within each of the ranges of disclosed thicknesses meeting the limitations of the claims.  
As to claims 9-12, the relative thicknesses of Tateno’s first tier is 12a .7-10mm (col. 3, ln. 37) (.0276-.3941 inches) to the second tier of .3-2mm (ln. 40)(.0118-.0787 inches) considered to fall within and overlap the claimed ranges anticipating them.  
The first crown thickness of claim 13 is considered shown by 14a to be greater than the second crown thickness at 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno et al. 7,435,191.
Claims 7 and 8 calls for the size of the first and the second radius of curvature of the first tier transition are at least 2 times and up to 6.5 times the difference between the first thickness and the second thickness of the first tier and the second tierrespectively.  Generally such changes in size have been found obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  A review of the top of pg. 9 of applicant’s specification shows that such a size relationship is not critical to his invention.  He discloses that such features shown by the applied art have an effect on the bending process on impact form a golf ball [0048].  However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Here such a relative change in size and shape would have been obvious in order to adjust the bending of the club as desired for it particular purpose and for a particular golfer. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno et al. 7,435,191 in view of Wada et al.2012/0142450.
Claim 5 calls for anything that can be described as a rib that is relatively parallel to the strikeface and greater in thickness than the first tier.  While Tateno does not appear to disclose a rib, such are known to strengthen and improve rigidity in desired portions of a club.  Wada teaches that adding a rib 20 to a club like that of Tateno would have been obvious in order to increase the amplitude of vibration of the sole. One concerned with the vibrations of a club head and the sound produced would surely consider the teachings of Wada and apply them to a design shown in Tateno.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno et al. 7,435,191 in view of Yamamoto et al. 8,226,500
	As to claim 14, the first tier is disclosed as 4-30% of the distance of the club and the second tier and the distance of the second tier to be 4-92% of the face to back direction.  We don’t know the overall face to back dimension of either the applied art or the disclosed invention.  However, from Yamamoto it is taught that this dimension Wa is between 100-127mm. Making the size of the club of Tateno as taught by Yamamoto for a 100mm club would amount to a range taught of 4-30mm (.157-1.181 inches) and 4-92mm (.157-3.622 inches) that is considered to overlap and meet the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711